Webb, Judge.
1. "The complaint was in two counts. Since the motion for summary judgment was made as to the whole case, it was not error to deny the motion if there was a genuine issue of fact relating to either count.” Cato v. English, 228 Ga. 120 (1) (184 SE2d 161). Accord: Georgia Ports Auth. v. Norair Engineering Corp., 131 Ga. App. 618 (206 SE2d 563) and cases cited.
2. Defendants having failed to carry their burden *322of demonstrating that there is no genuine issue of material fact and that they are entitled to judgment as a matter of law as to the whole case, the order of the trial court denying their motion as to the whole case must be affirmed.
Argued November 5, 1974
Decided November 14, 1974.
Swift, Currie, McGhee & Hiers, George W. Hart, Steve J. Davis, for appellants.
Levine, D’Alessio & Cohn, Morton O. Levine, Thomas E. Raines, for appellees.

Judgment affirmed.


Pannell, P. J., and Evans, J., concur.